DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely (4,616,577) in view of Wilhelmi (8,843,281).
Regarding claim 1, van der Lely discloses a seed meter comprising:
A seed disc (10) having a plurality of apertures (11)
A seed sensor (18) disposed to detect a seed on one of the plurality of apertures
While van der Lely discloses the invention as described above, it fails to disclose a plurality of transmitters on a first side of the seed disc an a plurality of receivers on a second side of the seed disc to monitor the seed in the aperture.  Like van der Lely, Wilhelmi also discloses a sensor system for monitoring a seed as it moes through a seed planting/delivery system.  Unlike van der Lely, Wilhelmi discloses the use of multiple transmitters (14b) and receivers (14a) to monitor the seed at a given moment to provide information about the seed to the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple receivers/transmitters in van der Lely as taught by Wilhelmi as a simple substitution of one known element for another to optain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) since a multi-sensor setup as taught by Wilhelmi would provide a more detailed analysis of the seed during operation of the seed meter. 

Regarding claim 2, the combination discloses that there are 3 transmitters and three receivers (Wilhelmi – Figure 3).

Regarding claim 3, the combination discloses the apparatus as described above and further discloses a method involving transmitting signals from the plurality of transmittters and detecting with the plurality of receivers whether the signals are received.

Regarding claim 4, the combination discloses that there are 3 transmitters and three receivers (Wilhelmi – Figure 3).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely (4,616,577) in view of Wilhelmi (8,843,281) as applied to claim 3 above and further in view of Peterson, Jr. et al. (7,717,048).
.Regarding claim 5, the combination of van der Lely and Wilhelmi discloses the invention as described above, but fails to disclose how the data from the receivres is utilized.  Like the combination, Peterson, Jr. et al. also discloses a seed monitoring device.  Unlike the combination, Peterson, Jr. et al. discloses that data from the sensors is used to determine a percentage of adverse events.  When said percentage exceeds a predetermined value, the controller applies an intervention action.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to utilize a controller in the combination of van der Lely and Wilhelmi to adjust the seed meter device when a threshold percentage of negative sensor signals are received as taught by Peterson, Jr. et al. as it would be applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they disclose seed metering sensor systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671